Citation Nr: 1545360	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-01 628	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 5, 2013, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder.


REPRESENTATION

Moving Party represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel







INTRODUCTION

The Veteran, who is the Moving Party in this case, served on active duty from July 1973 to November 1974.

In its September 5, 2013, decision, the Board denied the Moving Party's claims of entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder.

This matter comes before the Board from the Moving Party's December 2013 motion seeking revision of the September 5, 2013 decision on the basis of CUE.

The Board previously denied the Moving Party's motion for revision in a June 2014 decision.  The Moving Party timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the June 2014 decision pursuant to a Joint Motion for Remand (JMR).

It is noted that the Board is issuing a separate decision with regard to the issue of whether there was CUE in a September 5, 2013, decision of the Board that denied entitlement to a rating in excess of 20 percent for instability of the left knee and a rating in excess of 10 percent for limitation of motion of the left knee.  It is noted that the Veteran's attorney initially included this issue in his June 2015 power of attorney agreement with the Veteran.  However, in August 2015, the Veteran's representative specifically and expressly limited his representation to only the issues captioned on the title page of this document.  As such, the CUE claim regarding the Veteran's left knee disability will be addressed in a separate decision.


FINDINGS OF FACT

1.  On September 5, 2013, the Board issued a decision denying entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder.

2.  The correct facts, as known at the time, were before the Board in September 2013.

3.  There is no showing that the Board misapplied the law as it existed at the time of the September 2013 determination.


CONCLUSION OF LAW

The criteria for revision or reversal of the September 5, 2013, Board decision, which denied entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder, on the basis of CUE, have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.1400-1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 is inapplicable to CUE claims in prior Board decisions, and it therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 C.F.R. § 20.1411(c).  Nevertheless, the Board notes that the Moving Party has been afforded ample opportunity to present his contentions, and there is no indication he has further argument to present.

CUE a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed CUE.  CUE are "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403 (2015).
A determination of CUE in a prior Board decision must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1) (2015).  Subsequently-developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2015).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Allegations that previous adjudications improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2015). 

A motion for CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of a failure to follow regulations, failure to give due process, failure to apply the benefit-of-the-doubt, or any other general, non-specific allegations of error are insufficient to satisfy the requirements of the previous sentences.  Motions that fail to comply with these requirements are dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).  

Turning to a review of the facts in this case, on September 5, 2013, the Board denied the Moving Party's claims of entitlement to service connection for a right hand disorder, a right elbow disorder, and a bilateral foot disorder, finding both that the weight of the evidence did not support a finding that the Moving Party had demonstrated an in-service disease or injury, nor did it demonstrate a connection between any of his current disabilities on appeal and either his service or his service-connected left knee disability.  
In December 2013, the Moving Party filed a motion seeking revision of this decision on the basis of CUE. In June 2014, the Board issued a decision determining that there was no CUE in the September 5, 2013, Board decision.  The Moving Party timely appealed this decision to the Court, which vacated the Board's June 2014 decision, and returned the case to the Board for compliance with a JMR.  The JMR found that the Board did not correctly interpret and address one of the Moving Party's reasonably raised allegations of CUE in the September 5, 2013, Board decision.  The Board will first address this omission.

The JMR noted that in June 2011, the Moving Party's private examiner opined that it was "at least as likely as not that the condition treated in service, diagnosed as rule out left torn meniscus is the same condition treated following service, diagnosed as Gouty Arthritis."  The JMR found that the Board's June 2014 decision erred by not address the Moving Party's argument that the failure of the Board to discuss this evidence in its September 5, 2013, decision constituted CUE.  

Upon review of the evidence, the JMR correctly notes that the Board's September 5, 2013, decision does not explicitly address the June 2011 statement of the private nurse.  The June 2011 opinion of the private nurse concerns itself only with the Moving Party's left knee, including his in-service diagnosis with "rule out torn meniscus" of the left knee, his ongoing problems since service with his left knee, and his subsequent diagnosis of gouty arthritis in his left knee.  This letter is indeed relevant to the Moving Party's left knee disability, and, the Board notes, the Moving Party is already in receipt of service connection for his left knee disability.  The Board cannot find, given this letter's failure to mention the Moving Party's right hand, right elbow, or bilateral feet at all, that the opinion offered in this letter compels reasonable minds to conclude that the Moving Party's right hand disability, right elbow disability, or bilateral foot disability is directly related to his active duty service or secondarily related to his left knee disability.  

The above omission is the only error identified by the May 2015 JMR with regard to the issues of the Moving Party's right hand disability, right elbow disability, and bilateral foot disability .  Given, however, the Court vacated the Board's June 2014 decision in its entirety, the Board will again address the remaining theories of entitlement to CUE at this time.

In July 2015, the Moving Party's representative submitted a brief in favor of the Moving Party's motion for revision on the basis of CUE.  In that motion, the Veteran's representative broadly argued that "all of the evidence before the Board in 2013 showed that [the Moving Party] had gouty arthritis affecting his right hand, right elbow, and bilateral feet.  There was evidence documenting symptoms [of] joint pain in service, and there was only one medical opinion of record addressing whether the now-present gout was also present in service."  Thus, the representative concluded that "all of the evidence of record in September 2013 showed that [the Moving Party's] gout was related to service."  To the extent that this statement represents a broad disagreement with the Board's conclusions, such a non-specific allegation of error is insufficient to satisfy the requirements of CUE.  Further, a dispute as to how the Board weighed the evidence cannot constitute CUE.  

The July 2015 letter further noted that the Board's September 5, 2013, decision failed to address the Moving Party's self-report that he had medical training in the course of his employment as a firefighter, and given this failure, found that "[the Moving Party] was not competent to provide a medical opinion."  Leaving aside any discussion of whether the Moving Party's self-reported medical expertise is credible, contrary to the representative's assertion, the Board's September 5, 2013, decision "carefully considered" the Moving Party's contentions, but found that the evidence against a finding of medical nexus outweighed the evidence in favor of such a nexus.  As noted above, a disagreement with how the Board evaluated the facts is inadequate to support a claim of CUE.

The July 2015 letter further argued that "had the Board properly applied the law related to continuity of symptomatology, the outcome would have been different and service connection would have been granted."  Contrary to the assertion of the Moving Party's representative, the Board is not foreclosed from considering a lack of contemporaneous medical evidence among other factors when evaluating evidence relating to a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board's September 5, 2013 decision explicitly considered the Moving Party's contentions regarding a continuity of symptomatology and, weighing such contentions against the medical evidence of record, concluded that the probative value of such contentions were outweighed by other evidence of record.  The Board notes again that a disagreement with how the Board evaluated the facts is inadequate to support a claim of CUE.

Thus, the Board cannot say that it was "undebatable" that its September 5, 2013, decision contained error in failing to grant service connection for disabilities of the right hand, right elbow, and bilateral feet.  The evidence of record at the time of the Board's decision supported the Board's conclusion that the Moving Party's disabilities of the right hand, right elbow, and bilateral feet were not incurred in or related to service, were not related to or aggravated by his left knee disability, and the claimed disabilities did not manifest by arthritis to a compensable degree within one year from service separation.  The Moving Party has not presented evidence of CUE in the Board's adjudication of the appeal in the September 5, 2013 decision, which, had it not been made, would have manifestly changed the outcome of the decision.  Therefore, the Board denies the motion to revise the Board's September 5, 2013, decision. 


ORDER

The motion to revise the Board's September 5, 2013, decision on the basis of CUE is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


